DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 12/20/2021. Claims 6, 8-9, 15, and 17-18 have been canceled. Claims 1-5, 7, 10-14, and 16 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 12/20/2021 has been entered. Applicant’s amendments to the claims have overcome the objection to the claims and the rejections under 35 U.S.C. 101 and 112(b). Accordingly, this objection and these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but are not persuasive.
Regarding claim rejections under 35 U.S.C. 103:
On pages 8-9 of the remarks, applicant has argued that Dupray fails to teach the amended limitations of independent claims 1 and 10-11 because “Dupray merely discloses, in paragraph [0212], that ‘the wireless location capabilities disclosed herein may include (or access) FOMs for providing mobile station location estimates wherein the target MS 140 communicates with various networks using different wireless communication technologies,’” and therefore “the art is deficient in providing amended claims scope.”
The examiner respectfully disagrees, because Dupray discloses the amended limitations of the independent claims which are not taught by Levinson. See at least Dupray ¶¶ 55, 65, 69, 290, 318, 375, and 558-560, which teach that “disclosed herein is a mobile (location) base station (MBS) that can be, for example, incorporated into a vehicle, such as an ambulance, police car, or taxi,” and that “hypotheses may be generated by modular independent hypothesizing computational models (FOMs), wherein the FOMs have been calibrated to thereby output confidence values (probabilities) related to the likelihood of correspondingly generated hypotheses being correct” (generating these hypotheses to the first order model with associated confidence values reads on determining manipulations to the environmental model with associated confidence levels). Further, “some number of the position determining entities or techniques may reside in remote locations and communicate their generated hypotheses via the Internet.” Also disclosed is the use of “adaptive MS location estimators within FOMs,” which “allows the wireless location capabilities disclosed herein to adapt by tuning or optimizing certain system parameters according to location engine 139 location estimate accuracy and reliability.” Lastly, “the hypothesis evaluator 1228 may determine consistencies and inconsistencies between location hypotheses obtained from different first order models,” and the location information can be used so that a “user may be routed safely and expeditiously to a predetermined location… if the MS 140 user does not correctly follow the directions received, then for a predetermined deviation (e.g., dependent upon whether it is perceived that the user is on foot or in a vehicle, which may be determined according to the user's velocity and/or acceleration) the MS user may be alerted to the deviation and a new route determined.” Therefore Dupray teaches to “control the apparatus to determine a manipulated environmental model for the transportation vehicle, wherein the manipulated environmental model includes hypothetical amendments of the environmental model with a certain confidence level… wherein the received information includes a modification of the environmental model by the network component, wherein the control module is configured to adapt the environmental model based on the information related to the modification… wherein verifying includes comparing the proposed route based on the manipulated environmental model and the route version based on the adapted environmental model, wherein verifying includes performing a consistency check… based on the manipulated environmental model and… based [on] the adapted environmental model.”
Claim Objections
Claims 1 and 10-11 are objected to because of the following informalities:
In the second-to-last paragraph of each of claims 1 and 10-11, “the route version based the adapted environmental model” should be replaced with “the route version based on the adapted environmental model.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is the following in claim 1:
“a control module communicatively coupled to the plurality of sensors and configured to control the one or more interfaces.”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (¶ 44: “the control modules 34, 44 may be implemented using one or more processing units, one or more processing devices, any method or mechanism for processing, such as a processor, a computer or a programmable hardware component being operable with accordingly adapted software. In other words, the described functions of the control modules 34, 44 may as well be implemented in software, which is then executed on one or more programmable hardware components. Such hardware components may comprise a general purpose processor, a Digital Signal Processor (DSP), a micro-controller, etc.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2017/0123419 A1), hereinafter Levinson, in view of Dupray et al. (US 2013/0285855 A1), hereinafter Dupray.
Regarding claim 1:
		Levinson discloses the following limitations:
“An apparatus for a transportation vehicle, the apparatus comprising: one or more interfaces to communicate in a mobile communication system.” (See at least Levinson ¶¶ 79, 91, and FIG. 10, which disclose “a teleoperator interface with which a teleoperator may influence path planning” for a vehicle. FIG. 10 illustrates “an autonomous vehicle 1030 in communication with an autonomous vehicle service platform 1001, which includes a teleoperator manager 1007 configured to facilitate teleoperations.”)
“a plurality of sensors configured to transmit data related to an environment of the transportation vehicle.” (See at least Levinson ¶ 57 and FIG. 3A, which disclose “a bidirectional autonomous vehicle 330 that includes sensors… Sensors shown in diagram 300 include image capture sensors 340 (e.g., light capture devices or cameras of any type), audio capture sensors 342 (e.g., microphones of any type), radar devices 348, sonar devices 341 (or other like sensors, including ultrasonic sensors or acoustic-related sensors), and Lidar devices 346, among other sensor types and modalities (some of which are not shown, such inertial measurement units, or ‘IMUs,’ global positioning system (‘GPS’) sensors, sonar sensors, etc.).”)
“and a control module communicatively coupled to the plurality of sensors and configured to control the one or more interfaces.” (See at least Levinson ¶ 91, which discloses that a “simulator interface controller 1414 is configured to provide an interface between simulator 1440 and teleoperator computing devices 1404. For example, consider that sensor data from a fleet of autonomous vehicles is applied to reference data updater 1438 via autonomous (‘AV’) fleet data 1470, whereby reference data updater 1438 is configured to generate updated map and route data 1439.” The “simulator interface controller” reads on the “control module” recited in the claim limitation.)
“wherein the control module is configured to: control the apparatus to determine an exceptional traffic situation based on an environmental model for the transportation vehicle.” (See at least Levinson ¶¶ 55, 58, 92, and 138, which disclose that the system can monitor a fleet of vehicles to collect “data representing an event associated with a calculated confidence level… An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle,” such as an obstacle on the roadway, a reduction or loss in communication, traffic conditions, or weather conditions. The detected “event”
“transmit information related to the exceptional traffic situation to a network component using a mobile communication system.” (See at least Levinson ¶¶ 55-56 and 76, which disclose “a messaging application configured to exchange data among various applications,” so that “data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event.” These paragraphs also disclose that an “event” can be “a condition or situation affecting operation” of the vehicle, such as an obstacle on the roadway, traffic congestion, or weather conditions, for example. Therefore, the “event” reads on the “exceptional traffic situation” recited in the claim limitation.)
“wherein the transmitted information is related to the environmental model.” (See at least Levinson ¶¶ 56 and 73-76, which disclose transmitting information related to the simulation using communication channels with different types of networks. The transmitted information can include “data representing a subset of candidate trajectories,” “simulated sensor data,” and other reference data.)
“receive information related to a proposed route from the network component.” (See at least Levinson ¶¶ 48, 56, and FIG. 1, which disclose that “the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle” so that the “autonomous vehicle may move forward safely in view of the event.” This selected “candidate trajectory” reads on the “proposed route” recited in the claim limitation.)
“and wherein the control module is configured to determine a route version resolving the exceptional traffic situation based on the… environmental model.” (See at least Levinson ¶¶ 56, 68, 71, and 145, which disclose that a system such as a simulator “is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available,” and that “candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event.” These sections also disclose that “the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”)
“verify the proposed route based on the environmental model of the transportation vehicle.” (See at least Levinson ¶¶ 56, 58, 66, and 89, which disclose considering “a subset of candidate trajectories,” where “candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator).” Then the system can determine “a value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle,” and then “the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.”)
“wherein verifying includes performing a consistency check on the proposed route based on the… environmental model and the route version based the… environmental model.” (See at least Levinson ¶¶ 58, 66, and 114, which disclose that since “map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time.” These paragraphs also disclose that “simulated vehicle commands are evaluated to determine whether the simulated autonomous vehicle behaved consistent with expected behaviors.”)
“and operate the transportation vehicle based on one of the proposed route and the route version.” (See at least Levinson ¶ 56, which discloses that “the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver.” This selected candidate trajectory that is used as the guided trajectory reads on the “proposed route” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the control module being configured to “operate the transportation vehicle based on one of the proposed route and the route version” is treated as an alternative limitation. The applicant has elected to use the phrase “one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “proposed route” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Levinson, but the deficiencies are taught by Dupray:
“control the apparatus to determine a manipulated environmental model for the transportation vehicle.” (See at least Dupray ¶¶ 50-55, 63-68, and 375, which disclose a system that provides models that “are relatively easily integrated into, modified and extracted from the computational architecture.” The models are trainable and can be 
“wherein the manipulated environmental model includes hypothetical amendments of the environmental model with a certain confidence level.” (See at least Dupray ¶¶ 216, 220-224, 277-278, and 295, which disclose that by using the models, “hypotheses may be generated by modular independent hypothesizing computational models (FOMs), wherein the FOMs have been calibrated to thereby output confidence values (probabilities) related to the likelihood of correspondingly generated hypotheses being correct.” The hypotheses and their corresponding confidence values can optionally be adjusted as part of the process.)
“wherein the received information includes a modification of the environmental model by the network component.” (See at least Dupray ¶¶ 69, 212, 360, and 438, which disclose that “the wireless location capabilities disclosed herein may include (or access) FOMs [(first order models)] for providing mobile station location estimates wherein the target MS [(mobile station)] 140 communicates with various networks using different wireless communication technologies.”  Further, “some number of the position determining entities or techniques may reside in remote locations and communicate their generated hypotheses via the Internet.”)
“wherein the control module is configured to adapt the environmental model based on the information related to the modification.” (See at least Dupray ¶¶ 267, 318-320, and 375, which disclose the use of “adaptive MS location estimators within FOMs” (first order models). This “allows the wireless location capabilities disclosed herein to adapt by tuning or optimizing certain system parameters according to location engine 139 location estimate accuracy and reliability.”)
“wherein verifying includes comparing the proposed route based on the manipulated environmental model and the route version based on the adapted environmental model.” (See at least Levinson ¶¶ 144-145 and 152, which disclose “to compare the candidate trajectories 3653 with candidate trajectories 3651, and select (e.g., based on confidence levels) which candidate trajectory to select for guiding the path of the autonomous vehicle,” where a “planner 3670 of autonomous vehicle 3630a may have calculated candidate trajectories 3651, each having a high confidence level associated with safely navigating autonomous vehicle 3630a around the potholes 3634” and “an external system (e.g., a simulator or teleoperator) in communication with the autonomous vehicle 3630a may compute the alternative candidate trajectories 3653.” As explained regarding the limitations above, Dupray teaches to use the manipulated and adapted environmental models; Dupray ¶¶ 291, 302, and 560 further disclose that “the hypothesis evaluator 1228 may determine consistencies and inconsistencies between location hypotheses obtained from different first order models.” Further, the location information can be used so that a “user may be routed safely and expeditiously to a predetermined location… if the MS 140 user does not correctly follow the directions received, then for a predetermined deviation (e.g., dependent upon whether it is perceived that the user is on foot or in a vehicle, which may be determined according to the user's velocity and/or acceleration) the MS user may be alerted to the deviation and a new route determined.”)
“wherein verifying includes performing a consistency check… based on the manipulated environmental model and… based [on] the adapted environmental “the hypothesis evaluator 1228 may determine consistencies and inconsistencies between location hypotheses obtained from different first order models.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating candidate trajectories to resolve traffic events as disclosed by Levinson by modifying the model to test hypothetical amendments associated with a confidence level as taught by Dupray, because this allows for changes to be made to the model and corresponding confidence value so that the accuracy of the hypothetical modifications compared to the actual parameters can be improved. (See at least Dupray ¶ 277.) Further, the modification of using an adaptable location estimator model leads to the improvement “that the MS location processing performed should become increasingly better at locating a target MS 140 not only through building an increasingly more detailed model of the signal characteristics of location in the coverage area 120 such as discussed above regarding the location signature data base 1320, but also by providing automated capabilities for the location center processing to adapt by adjusting or ‘tuning’ the values of such location center system parameters.” (See at least Dupray ¶ 319.)
	Regarding claim 2:
Levinson in combination with Dupray discloses “the apparatus of claim 1,” and Levinson further discloses a “transportation vehicle.” (See at least Levinson ¶ 48 and FIG. 1, which disclose that the invention is applied to a fleet of autonomous vehicles.)
Regarding claim 3:
Levinson in combination with Dupray discloses the “apparatus of claim 1,” and Levinson further discloses “wherein the receiving includes receiving information related to a network generated environmental model of the transportation vehicle from the network component.” “integrated to form local position data specifying a geographic position of an autonomous vehicle.”)
Levinson suggests “wherein the verifying further comprises performing a consistency check on the network generated network environmental model and the environmental model of the transportation vehicle.” (See at least Levinson ¶¶ 66, 99-102, and 114-115, which disclose that the simulator can use a localizer to receive reference data from the network and other localization data from sensors. Then the localizer integrates all of the data together so that the fused sensor data forms local pose data.) However, the limitation is more explicitly taught by Dupray. (See at least Dupray ¶ 291, which discloses that a “hypothesis evaluator 1228 may determine consistencies and inconsistencies between location hypotheses obtained from different first order models.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating candidate trajectories to resolve traffic events as disclosed by Levinson by performing a consistency check on the different models as taught by Dupray, because this can increase the system’s confidence in the hypotheses, as well as ensure that “the user is proceeding along a route consistent with directions provided.” (See at least Dupray ¶¶ 291 and 560.)
Regarding claim 4:
Levinson in combination with Dupray discloses the “apparatus of claim 1,” and Levinson further discloses the following limitations:
“wherein the controller controls the apparatus to determine one or more route versions resolving the exceptional traffic situation based on the environmental “is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available,” and that “candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event.” The candidate trajectories can be introduced into the simulation so that “simulator 1440 may provide either confirm the appropriateness of the candidate trajectories.”)
“wherein a route version is related to a confidence level, which indicates a confidence on whether the route version solves the exceptional traffic situation.” (See at least Levinson ¶¶ 56 and 68, which disclose that the system determines “a value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle.”)
“and wherein the verification includes comparing the information related to the proposed route to the one or more route versions.” (See at least Levinson ¶¶ 56, 78, and 152, which disclose that the system can “compare the candidate trajectories 3653 with candidate trajectories 3651, and select (e.g., based on confidence levels) which candidate trajectory to select for guiding the path of the autonomous vehicle.”)
Regarding claim 5:
Levinson in combination with Dupray discloses the “apparatus of claim 1,” and Levinson further discloses “wherein the verification is determined successful in response to a confidence level for a route version corresponding to the proposed route being above a predefined “a threshold required for predicted safe operation.”)
Regarding claim 7:
Levinson in combination with Dupray discloses the “apparatus of claim 1,” and Dupray further discloses “wherein the manipulated environmental model includes a manipulated environmental model list of manipulated objects and a corresponding confidence level of the manipulation.” (See at least Dupray ¶¶ 52-53, 68, 254, and 280, which disclose that the system maintains a historical database of modifications that were made to the model and the corresponding confidence values.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for generating candidate trajectories to resolve traffic events as disclosed by Levinson by maintaining a historical database of hypothetical modifications to the model and the corresponding confidence values as taught by Dupray, because this database can be used to reference past hypotheses and confidence values in order to improve the accuracy of future hypotheses and confidence values. (See at least Dupray ¶ 280.)
Regarding claims 10-11:
Claims 10-11 are rejected on the basis that they are directed to a non-transitory computer readable medium and a method encompassed in scope by claim 1.
Regarding claim 12:
Claim 12 is rejected on the basis that it is directed to a method encompassed in scope by claim 3.
Regarding claim 13:
Claim 13 is rejected on the basis that it is directed to a method encompassed in scope by claim 4.
Regarding claim 14:
Claim 14 is rejected on the basis that it is directed to a method encompassed in scope by claim 5.
	Regarding claim 16:
Claim 16 is rejected on the basis that it is directed to a method encompassed in scope by claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662